_ Porter, J.
. . . „ , delivered the opinion ot the court. This is an action to recover back from the defendants a sum of money paid them in error for tonnage duty on a schooner, called the May Flower.
There was judgment as in case of nonsuit against the plaintiff in the court below, the *683judge considering that there was neither proof J ® & 1 of ownership, nor sufficient evidence to shew that the money now claimed had been paid in error.
The plaintiff contends that his title to the vessel was satisfactorily established by evidence of a sale made to him; and by the extract from the records of the collector’s office, shewing that the vessel was enregistered in his name.
The witness who testified to the sale, swore that the contract was reduced to writing. His testimony was taken subject to all legal exceptions, and it is a good legal exception to parol proof that it is offered to establish any fact of which the parties have higher evidence. The evidence therefore was inadmissible.
As to the evidence afforded by the registry, that in our opinion was not sufficient to prove ownership, though had the plaintiff been sued by others as having an interest in the vessel, it might have been proof against him. A party cannot make evidence for himself What is done between others, cannot on general principles affect third persons; and the act of congress has not made this an exception to the *684rule. For all the public purposes contemplat-the statute, the document is evidence; but it is not so for any other. See Starkie on evidence, vol. 3, 1153. 4 Taunton 652. 14 East. 225.
Mercier Sf Buchanan for plaintiff—Work* man for defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the parish court be affirmed with costs.